DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	4
II. Priority	4
III. Pertinent Prosecution History	4
IV. Claim Status	5
V. Reissue Requirements	6
VI. Information Disclosure Statement	7
VII. Reissue Oath/Declaration	8
VIII. Claim Objections	8
IX. Claim Interpretation	9
A.	Lexicographic Definitions	10
B.	35 U.S.C § 112 6th Paragraph	10
(1)	Functional Phrase – “Processor I”	10
(2)	Functional Phrase – “Processor II”	15
X. 35 U.S.C. § 112	19
A.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	19
XI. Claim Rejections - 35 USC § 251	21
A.	Oath/Declaration	21
XII. Claim Rejections – 35 USC § 102	21
A.	Claims 13-19 and 21-30 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wang (U.S. Publication No. 2013/0039297).	22
XIII. Claim Rejections – 35 USC § 103	37
A.	Claims 20 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Wang (U.S. Publication No. 2013/0039297) in view of Heo et al. (U.S. Publication No. 2013/02358152)(“Heo”).	38
XIV. Response to Arguments	40
A.	Oath/Declaration Objection(s)	40
B.	Specification Objection(s)	40
C.	35 U.S.C. § 112 Rejections	40
(1)	35 U.S.C. § 112, First Paragraph, Rejections	40
(2)	35 U.S.C. § 112, Second Paragraph, Rejections	40
D.	35 U.S.C. § 251 Recapture Rejection	41
E.	35 U.S.C. § 103 Rejections	41
XV. Conclusion	46




































Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant filed the instant continuation application 17/331,049 (“‘049 Reissue Application”) on 26 May 2021, for U.S. Application No. 14/441,149 (“‘149 Application"), filed 06 May 2015, now U.S. Patent No. 10,321,446 (“‘446 Patent”), issued 11 June 2019, which is a National Stage Application filed under 35 U.S.C. § 371 of PCT International Application No. PCT/KR2013/011300, filed 06 December 2013, and which claims domestic priority to U.S. Provisional Application No. 61/734,382 (“’382 Prov Application”), filed 07 December 2012.
Thus, the Examiner concludes that for examination purposes the instant ‘049 Reissue Application claims a priority date of 07 December 2012.
 
Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘049 Reissue Application on 26 May 2021. The Examiner finds that the instant ‘049 Reissue Application included a preliminary amendment (“May 2021 Preliminary Amendment”) to the claims (“May 2021 Claim Amendment”), and the specification (“May 2021 Spec Amendment”). The May 2021 Claim Amendment includes an amendment canceling original claims 1-10 and adding new claims 11-30.
The Office issued a non-Final Office action on 13 July 2022 (“July 2022 Non-Final Office Action”). In particular, the July 2022 Non-Final Office Action provided rejections for claim 11-30 (“Rejected Claims”) under 35 U.S.C. §§ 103, 112 and 251. 1
On 30 September 2022, Applicant filed a response to the July 2022 Non-Final Office Action (“Sept 2022 Applicant Response”). The Sept 2022 Applicant Response contained: “Remarks,” “Amendments to the Specification” (“Sept 2022 Spec Amendment”), and “Amendments to the Claims” (“Sept 2022 Claim Amendment”) including: previously canceled original claims 1-10; amended new claims 13, 21, 23, 26 and 302; previously presented new claims 14-20, 22, 24, 26 and 27-29, and canceled new claims 11 and 12.  

Claim Status
The Examiner finds that the claim status in the instant ‘049 Reissue Application is as follows:
Claim(s)	1-10					(Original and canceled)
Claim(s)	13, 21, 23, 26 and 30			(New and amended)
Claim(s)	14-20, 22, 24, 25 and 27-29		(New and previously presented)
Claim(s)	11 and 12				(New and canceled)

Thus, the Examiner concludes that claims 13-30 are pending in the instant ‘049 Reissue Application. Claims 13-30 are examined (“Examined Claims”).

Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘304 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘621 Continuation Reissue Application must comply with 37 CFR 1.173(b)-(g).

Information Disclosure Statement
The Applicants’ four (4) Information Disclosure Statements, filed 29 June 2021 (“June 2021 IDS Statements”) have been received and entered into the record. The Examiner finds that that the July 2022 Non-Final Office Action did not enter the foreign patent documents and non-patent literature publications provided in the June 2021 IDS Statements. Thus, the Examiner is issuing replacement signed and considered June 2021 IDS Statements that have removed the “lined through” indicators, designating that the foreign patent documents and non-patent literature publications are now considered. 

Reissue Oath/Declaration
The Examiner finds that the Declaration filed by Applicant on 26 May 2021 (“May 2021 Declaration”) is defective because it does not correctly identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP § 1414. Specifically, the Examiner finds that the May 2021 Declaration does not sufficiently state “why the patent is wholly or partly inoperative or invalid in the reissue oath/declaration.” (See § MPEP 1414.I). The Examiner suggests Applicant amend the May 2021 Declaration to include a statement similar to “[W]ithout correcting (insert ‘error’), original patent claim (insert ‘claim number’) was unduly narrow.”

Claim Objections
The Sept 2022 Claim Amendment does not comply with 37 CFR 1.173(b) and is objected to because Applicant has provided the Office with the incorrect status of one or more claims in the Sept 2022 Claim Amendment. Specifically, the Examiner finds that: claims 1-10 should be identified as (Original-Canceled);” and claims 11 and 12 should be identified as “(New-Canceled).”
Claim 30 is objected to because of the following informalities:
In examination of claim 30 provided in the Sept 2022 Claim Amendment, the Examiner finds that claim 30 is indicated as “(New-Amended).” However, the Sept 2022 Claim Amendment provides no official amendment to claim 30. 3 Thus, the Examiner finds that the Sept 2022 Claim Amendment is non-compliant to 37 CFR 1.173(b). 
In addition, in currently filed claim 30, the recitation to “… a processor configured control …” should read – … a processor configured to control …–. 
Appropriate correction is required.
Note: that if an informal amendment is submitted after final rejection, the amendment will not be entered because it does not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications. (See MPEP § 1453).

Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111, MPEP § 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01(I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP § 2111.01(II). Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
Lexicographic Definitions	
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP § 2111.01(IV). Following an independent review of the claims in view of the specification herein, Examiners find that Applicant has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  
35 U.S.C § 112 6th Paragraph
The Examiner finds herein that claims  21, 22 and 30 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:
Functional Phrase – “Processor I” 
A first means-plus-function phrase is recited in claim 21 (and included in dependent claim 22) which recites “a processor …” or hereinafter “Functional Phrase 1” or “FP1.” The Examiner determines herein that FP1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 21 expressly recites:
the processor configured to perform operations by executing the instructions, the operations comprising:
receiving scheduling information including resource allocation information for performing uplink communications on a physical uplink shared channel (PUSCH)
wherein the scheduling information including resource allocation information is pre-allocated to the UE through higher layer signaling prior to the uplink data communication being triggered;
receiving through physical layer signaling, in a state where the scheduling information including the resource allocation information has been pre-allocated to the UE through higher layer signaling, a trigger signal related to the uplink data communication, based on monitoring periodicity and offset information configured for the trigger signal; and
transmitting an uplink signal through the PUSCH based on the pre-allocated scheduling information, in a state where the uplink data communication is triggered based on the trigger signal [emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP1 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does nothing more than simply define a generic structure, i.e., means.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple processor would be required to perform the function recited in FP1.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor …” in FP1 as the name of a sufficiently definite structure for performing the functions recited in FP1 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor …” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP1 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP1 the Examiner	 finds that claimed function(s) is:
[R]eceiving scheduling information including resource allocation information for performing uplink communications on a physical uplink shared channel (PUSCH)
wherein the scheduling information including resource allocation information is pre-allocated to the UE through higher layer signaling prior to the uplink data communication being] triggered

[R]eceiving through physical layer signaling, in a state where the scheduling information including the resource allocation information has been pre-allocated to the UE through higher layer signaling, a trigger signal related to the uplink data communication, based on monitoring periodicity and offset information configured for the trigger signal

[T]ransmitting an uplink signal through the PUSCH based on the pre-allocated scheduling information, in a state where the uplink data communication is triggered based on the trigger signal

Because FP1 recites the above recited functions, the Examiner concludes that FP1 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 1, the Examiner finds that Functional Phrase 1 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 1. In fact, the Examiner finds that Functional Phrase 1 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 1 meets invocation Prong (C).
Because Functional Phrase 1 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 1 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 1
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP1.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP1. In reviewing the original disclosure, the Examiner finds that the ‘446 Patent discloses,
FIG. 15 is a diagram illustrating a BS 1510 and a UE 1520 to which the present invention is applicable.

Referring to FIG. 15, a wireless communication system includes the BS 1510 and the UE 1520. When the wireless communication system includes a relay, the BS 1510 or the UE 1520 can be replaced with the relay.

The BS 1510 includes a processor 1512, a memory 1514, and a radio frequency (RF) unit 1516. The processor 1512 may be configured to embody the procedures and/or methods proposed by the present invention. The memory 1514 is connected to the processor 1512 and stores various pieces of information associated with an operation of the processor 1512. The RF unit 1516 is connected to the processor 1512 and transmits/receives a radio signal. The UE 1520 includes a process 1522, a memory 1524, and an RF unit 1526. The processor 1522 may be configured to embody the procedures and/or methods proposed by the present invention. The memory 1524 is connected to the processor 1522 and stores various pieces of information associated with an operation of the processor 1522. The RF unit 1526 is connected to the processor 1522 and transmits/receives a radio signal.

The embodiments of the present invention may be implemented by various means, for example, hardware, firmware, software, or a combination thereof…

In a firmware or software implementation, an embodiment of the present invention may be implemented in the form of a module, a procedure, a function, etc. Software code may be stored in a memory unit and executed by a processor. The memory unit is located at the interior or exterior of the processor and may transmit and receive data to and from the processor via various known means.

(‘446 Patent at c.20, ll.17-54; see Figure 15). The Examiner finds that the UE 1520 includes the RF unit 1526, memory 1524 and processor 1522. (Id.) In addition, the Examiner finds that the BS 1510 includes the RF unit 1516, memory 1514 and processor 1512. (Id.) However, even though the ‘446 Patent provides an overview and “RF unit, memory  and processor” boxes for receiving and transmitting data, the Examiner finds insufficient disclosure to any special programming, instructions, and/or algorithms that specifically perform operations categorized as: receiving a transmitted scheduling information data through higher layer signaling to provide pre-allocated scheduling information; receiving a trigger signal related to the uplink data communication through physical layer signaling based on monitoring periodicity and offset information; and transmitting an uplink signal based on the pre-allocated scheduling information. 
Thus, for claim 21, the Examiner concludes that the claimed functions and the ‘446 Patent fail to clearly link and associate corresponding structure to the function of FP1.4 In this light and to advance prosecution by providing art rejections infra, the Examiner construes the structure for performing the claimed functions as simply a processor, or its equivalent, respectively.

Functional Phrase – “Processor II” 
A second means-plus-function phrase is recited in claim 30 which recites “a processor …” or hereinafter “Functional Phrase 2” or “FP2.” The Examiner determines herein that FP2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 30 expressly recites:
the processor configured
to control the transceiver to transmit scheduling information including resource allocation information for performing uplink data communication on a physical uplink shared channel (PUSCH),
wherein the scheduling information including resource allocation information is pre-allocated to a user equipment (UE) through higher layer signaling prior to the uplink data communication being triggered
to transmit through physical layer signaling, in a state where the scheduling information including the resource allocation information has been pre-allocated to the UE through higher layer signaling, a trigger signal related to the uplink data communication, based on monitoring periodicity and offset information configured for the trigger signal, and
to receive an uplink signal through the PUSCH based on the pre-allocated scheduling information, in a state where the uplink data communication is triggered based on the trigger signal [emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP2 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does nothing more than simply define a generic structure, i.e., means. 
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple processor would be required to perform the function recited in FP2.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor …” in FP2 as the name of a sufficiently definite structure for performing the functions recited in FP2 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor …” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP2 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP2 the Examiner	 finds that claimed function(s) is:
[C]ontrolling the transceiver to transmit scheduling information including resource allocation information for performing uplink data communication on a physical uplink shared channel (PUSCH)	
wherein the scheduling information including resource allocation information is pre-allocated to a user equipment (UE) through higher layer signaling prior to the uplink data communication being triggered

[T]ransmit[ting], through physical layer signaling, in a state where the scheduling information including the resource allocation information has been pre-allocated to the UE through higher layer signaling, a trigger signal related to the uplink data communication, based on monitoring periodicity and offset information configured for the trigger signal, and

[R]eceiv[ing] an uplink signal through the PUSCH based on the pre-allocated scheduling information, in a state where the uplink data communication is triggered based on the trigger signal 

Because FP2 recites the above recited functions, the Examiner concludes that FP2 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 2, the Examiner finds that Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 2. In fact, the Examiner finds that Functional Phrase 2 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 2 meets invocation Prong (C).
Because Functional Phrase 2 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 2 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 2
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP2.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP2. In reviewing the original disclosure, the Examiner finds that the ‘446 Patent discloses,
FIG. 15 is a diagram illustrating a BS 1510 and a UE 1520 to which the present invention is applicable.

Referring to FIG. 15, a wireless communication system includes the BS 1510 and the UE 1520. When the wireless communication system includes a relay, the BS 1510 or the UE 1520 can be replaced with the relay.

The BS 1510 includes a processor 1512, a memory 1514, and a radio frequency (RF) unit 1516. The processor 1512 may be configured to embody the procedures and/or methods proposed by the present invention. The memory 1514 is connected to the processor 1512 and stores various pieces of information associated with an operation of the processor 1512. The RF unit 1516 is connected to the processor 1512 and transmits/receives a radio signal. The UE 1520 includes a process 1522, a memory 1524, and an RF unit 1526. The processor 1522 may be configured to embody the procedures and/or methods proposed by the present invention. The memory 1524 is connected to the processor 1522 and stores various pieces of information associated with an operation of the processor 1522. The RF unit 1526 is connected to the processor 1522 and transmits/receives a radio signal.

The embodiments of the present invention may be implemented by various means, for example, hardware, firmware, software, or a combination thereof…

In a firmware or software implementation, an embodiment of the present invention may be implemented in the form of a module, a procedure, a function, etc. Software code may be stored in a memory unit and executed by a processor. The memory unit is located at the interior or exterior of the processor and may transmit and receive data to and from the processor via various known means.

(‘446 Patent at c.20, ll.17-54; see Figure 15). The Examiner finds that the BS 1510 includes the RF unit 1516, memory 1514 and processor 1512. (Id.) However, even though the ‘446 Patent provides an overview and “RF unit, memory  and processor” boxes for receiving and transmitting data, the Examiner finds insufficient disclosure to any special programming, instructions, and/or algorithms that specifically perform operations categorized as: controlling the transceiver to transmit scheduling information with resource allocation information through higher layer signaling to provide pre-allocated scheduling information for uplink data communication; transmitting a trigger signal related to the uplink data communication through physical layer signaling based on monitoring periodicity and offset information; and receiving an uplink signal based on the pre-allocated scheduling information. 
Thus, for claim 30, the Examiner concludes that the claimed functions and the ‘446 Patent fail to clearly link and associate corresponding structure to the function of FP2.5 In this light and to advance prosecution by providing art rejections infra, the Examiner construes the structure for performing the claimed functions as simply a processor, or its equivalent, respectively.

35 U.S.C. § 112
35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 22 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


With respect to claims 21 and 30, the claim elements “processor” (i.e., FP1, FP2 and FP3) are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structures, materials, or acts to the claimed functions such that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed function. 
With respect to the “processor(s),” the phrases are indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrases cannot be reasonably determined. The Examiner finds that the ‘446 Patent’s written description fails to disclose the corresponding structures, materials, or acts for the claimed function. (See §§ XI.B.(1)-(3) for explanation supra). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 22 is similarly rejected based on its dependency from independent claim 21.

Claim Rejections - 35 USC § 251
Oath/Declaration
Claims 11-30 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action. (See § VII supra).

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 13-19 and 21-30 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wang (U.S. Publication No. 2013/0039297). 
With respect to the limitations of claim 13, Wang discloses
[a] method of performing wireless communication by a user equipment (UE), the method comprising:  

In this regard, the Examiner finds that Wang discloses an apparatus and method for performing data communications by user equipment (UE). (Wang at Abstract; ¶¶ 0002, 0007-0011, 0023-0045, 0053-0057; see Figures 1-5A, 9).
receiving scheduling information including resource allocation information for performing uplink communications on a physical uplink shared channel (PUSCH);

In this regard, the Examiner finds that Wang discloses an RRC message 400 being received by the UE at step S201. (Wang at ¶¶ 0030-0032, 0034-0043; see Figures 2, 4). The Examiner finds that the RRC message is scheduling information that includes resource allocation (RA) information for the data communication, modulation and coding scheme (MCS) information, and transport block (TB) size information. (Id.).
wherein the scheduling information including resource allocation information is pre-allocated to the UE through higher layer signaling prior to the uplink data communication being triggered

In this regard, the Examiner finds that Wang discloses the RRC message 400 received by the UE at step S201 being a “configuring or reconfiguring message” that is provided before any aggregated data is sent. (Id. at ¶¶ 0032, 0034-0044; see Figures 2, 4).
receiving, through physical layer signaling, in a state where the scheduling information including the resource allocation information has been pre-allocated to the UE through higher layer signaling, a trigger signal related to the uplink data communication, based on monitoring periodicity and offset information configured for the trigger signal; and

In this regard, the Examiner finds that Wang discloses the UE receiving the first transmission (i.e., step S203), after receiving the RRC message 400 at step S201, as a trigger signal in the form of a PDCCH. (Id. at ¶¶ 0030-0032; 0053-0057; see Figures 2, 7, 8). The Examiner finds that Wang discloses parameters within the RRC message being utilized to configure the PDCCH trigger signal. (Id. at ¶¶ 0034, 0038-0039, 0053-0057).
transmitting an uplink signal through the PUSCH based on the pre-allocated scheduling information, in a state where the uplink data communication is triggered based on the trigger signal,

In this regard, the Examiner finds that Wang discloses the eNB 303 sending aggregated data to the UE 301, at step S203, based upon the RRC message 400 received at step S201. (Id. at ¶¶ 0024, 0030-0031, 0053-0057).The Examiner finds that Wang discloses the aggregated data including “data and/or control signaling of UL/DL resource allocation assignment to the UE.” (Id. at ¶ 0031).
wherein a physical downlink control channel (PDCCH) signal having a specific format of downlink control information (DCI) is used as the trigger signal that causes the pre-allocated scheduling information-based uplink signal transmission.

In this regard, the Examiner finds that Wang discloses the UE receiving the first transmission (i.e., step S203), after receiving the RRC message 400 at step S201, as a trigger signal in the form of a PDCCH. (Id. at ¶¶ 0030-0032; 0053-0057; see Figures 2, 7, 8). The Examiner finds that Wang discloses the PDCCH trigger signal having the specific format of DCI. (Id. at ¶¶ 0030, 0034, 0045, 0053-0057; see Figures 4, 5A).

With respect to the limitations of claims 14-17, Wang discloses
wherein the UE is configured with a scrambling identifier for detecting the trigger signal (claim 14); and
wherein the scrambling identifier is a specific radio network temporary identifier (RNTI) (claim 15);  
further comprising: receiving the monitoring periodicity and offset information and information regarding candidates of the PDCCH signal ( claim 16); and
wherein a timing for the uplink signal transmission is determined based on the trigger signal (claim 17).

In this regard, the Examiner finds that Wang discloses encoded RNTI parameters being utilized to indicate DL/UL assignment information for aggregate transmission. (id. at ¶ 0034). The Examiner finds that Wang discloses parameters within the RRC message being utilized to configure the PDCCH trigger signal. (Id. at ¶¶ 0034, 0038-0039, 0053-0057).

With respect to the limitations of claim 18, Wang discloses
wherein the pre-allocated scheduling information is activated based on the trigger signal.

In this regard, the Examiner finds that Wang discloses the RRC message 400 received by the UE at step S201 being a “configuring or reconfiguring message” which is provided before any aggregated data is sent. (Id. at ¶¶ 0032, 0034-0044; see Figures 2, 4). The Examiner finds that Wang discloses the UE receiving the first transmission (i.e., step S203), after receiving the RRC message 400 at step S201, as a trigger signal in the form of a PDCCH. (Id. at ¶¶ 0030-0032; 0053-0057; see Figures 2, 7, 8). Thus, the Examiner finds that data information provided by the RRC message 400, received by the UE at step S201, is activated upon the PDCCH trigger signal.

With respect to the limitations of claim 19, Wang discloses
wherein the higher layer signaling is radio resource control (RRC) signaling.

In this regard, the Examiner finds that Wang discloses the RRC message 400 being received by the UE at step S201. (Wang at ¶¶ 0030-0032, 0034-0043; see Figures 2, 4).

With respect to the limitations of claim 21, as set forth supra,  the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § XI.B.(1) supra). In addition, the Examiner finds that Functional Phrase 2 as recited in claim 21 is indefinite. (See § X.A supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor …’ as simply a processor, or its equivalent, respectively.
From this perspective, the device can be interpreted as 1) a memory unit and a generic stand-alone processor; or 2) a memory unit and a special processor having a specific algorithm or instructions to perform the recited functions.

With respect to the first (i.e., “1”) claim interpretation, Wang discloses
[a] device for processing a signal for wireless communication, the device comprising:  

In this regard, the Examiner finds that Wang discloses an apparatus and method for performing data communications by user equipment (UE). (Wang at Abstract; ¶¶ 0002, 0007-0011, 0023-0045, 0053-0057; see Figures 1-5A, 9).
a memory configure to store instructions; and

In this regard, the Examiner finds that Wang discloses the UE (103, 105, 107,…10x) having processing circuitry 115. (Id. at ¶ 0028; see Figure 1). The Examiner finds that the processing circuitry 115 includes a memory unit to store data and record configurations. (id.) The Examiner finds that Wang discloses the processing circuitry 115 being configured to perform the procedures of the method for data transmission of the various embodiments. (Id.)
a processor, 

In this regard, the Examiner finds that Wang discloses the UE (103, 105, 107,…10x) having processing circuitry 115. (Id. at ¶ 0028; see Figure 1). 

With respect to the second (i.e., “2”) claim interpretation, Wang discloses
[a] device for processing a signal for wireless communication, the device comprising:  

In this regard, the Examiner finds that Wang discloses an apparatus and method for performing data communications by user equipment (UE). (Wang at Abstract; ¶¶ 0002, 0007-0011, 0023-0045, 0053-0057; see Figures 1-5A, 9).
a memory configure to store instructions; and

In this regard, the Examiner finds that Wang discloses the UE (103, 105, 107,…10x) having processing circuitry 115. (Id. at ¶ 0028; see Figure 1). The Examiner finds that the processing circuitry 115 includes a memory unit to store data and record configurations. (id.) The Examiner finds that Wang discloses the processing circuitry 115 being configured to perform the procedures of the method for data transmission of the various embodiments. (Id.)
a processor, configured to perform operations by executing instructions, the operations comprising:
receiving scheduling information including resource allocation information for performing uplink communications on a physical uplink shared channel (PUSCH)
receiving through physical layer signaling, in a state where the scheduling information including the resource allocation information has been pre-allocated to the UE through higher layer signaling, a trigger signal related to the uplink data communication, based on monitoring periodicity and offset information configured for the trigger signal; and
transmitting an uplink signal through the PUSCH based on the pre-allocated scheduling information, in a state where the uplink data communication is triggered based on the trigger signal. 

In this regard, the Examiner finds that Wang discloses the UE (103, 105, 107,…10x) having processing circuitry 115. (Id. at ¶ 0028; see Figure 1). The Examiner finds that Wang discloses the processing circuitry 115 being configured to perform the procedures of the method for data transmission of the various embodiments. (Id.)
In this light, the Examiner finds that Wang discloses an RRC message 400 being received by a UE at step S201. (Wang at ¶¶ 0030-0032, 0034-0043; see Figures 2, 4). The Examiner finds that the RRC message is scheduling information that includes resource allocation (RA) information for the data communication, modulation and coding scheme (MCS) information, and transport block (TB) size information. (Id.). In addition, the Examiner finds that Wang discloses the UE receiving the first transmission (i.e., step S203), after receiving the RRC message 400 at step S201, as a trigger signal in the form of a PDCCH. (Id. at ¶¶ 0030-0032; 0053-0057; see Figures 2, 7, 8). The Examiner finds that Wang discloses parameters within the RRC message being utilized to configure the PDCCH trigger signal. (Id. at ¶¶ 0034, 0038-0039, 0053-0057). Moreover, the Examiner finds that Wang discloses the eNB 303 sending aggregated data to the UE 301, at step S203, based upon the RRC message 400 received at step S201. (Id. at ¶¶ 0024, 0030-0031, 0053-0057).The Examiner finds that Wang discloses the aggregated data including “data and/or control signaling of UL/DL resource allocation assignment to the UE.” (Id. at  ¶ 0031).
The Examiner finds that the processing circuitry 115 is equivalent to the hardware or hardware and software combination receiving scheduling information and performing an uplink transmission based on the scheduling information of c.20, ll.17-54 and Figure 15 of the ‘446 Patent. Specifically, the Examiner finds that the processing circuitry 115 functions as the processor 1522. Thus, the processing circuitry 115 performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the processor of c.20, ll.17-54 and Figure 15 of the ‘446 Patent. (See MPEP § 2183).
In addition, in light of the findings of fact above, the Examiner finds that one of ordinary skill in the art would recognize the interchangeability of the processing circuitry 115  as disclosed in Wang for the processor 1522 of c.20, ll.17-54 and Figure 15 of the ‘446 Patent. Moreover, in examination of Figure 1 of Wang and Figure 15 of the ‘446 Patent, the Examiner finds there are insubstantial differences between the processing circuitry 115 and the corresponding processor 1522 of Figure 15 of the ‘446 Patent. (Id.) Thus, the Examiner concludes that the processing circuitry 115 is equivalent to the processor 1522 of c.20, ll.17-54 and Figure 15 of the ‘446 Patent.
wherein the scheduling information including resource allocation information is pre-allocated to the UE through higher layer signaling prior to the uplink data communication being] triggered

In this regard, the Examiner finds that Wang discloses an eNB (i.e. base station) providing an RRC message 400 which is received by a UE at step S201. (Wang at ¶¶ 0030-0032, 0034-0043; see Figures 2, 4). The Examiner finds that Wang discloses the RRC message 400 received by the UE at step S201 being a “configuring or reconfiguring message” that is provided before any aggregated data is sent. (Id. at ¶¶ 0032, 0034-0044; see Figures 2, 4).
wherein a physical downlink control channel (PDCCH) signal having a specific format of downlink control information (DCI) is used as the trigger signal that causes the pre-allocated scheduling information-based uplink signal transmission.

In this regard, the Examiner finds that Wang discloses the UE receiving the first transmission (i.e., step S203), after receiving the RRC message 400 at step S201, as a trigger signal in the form of a PDCCH. (Id. at ¶¶ 0030-0032; 0053-0057; see Figures 2, 7, 8). The Examiner finds that Wang discloses the PDCCH trigger signal having the specific format of DCI. (Id. at ¶¶ 0030, 0034, 0045, 0053-0057; see Figures 4, 5A).

With respect to the limitations of claim 22, Wang discloses
further comprising:
a transceiver configured to transmit or receive a wireless signal under control of the processor,
wherein the device is a 3rd generation partnership project (3GPP)-based user equipment (UE).

In this regard, the Examiner finds that Wang discloses the UE (103, 105, 107,…10x) having transceiver circuit 111. (Id. at ¶ 0028; see Figure 1). The Examiner finds that Wang discloses the processing circuitry 115 controlling the transceiver circuit 111. (Id.) In addition, the Examiner finds that Wang discloses the device being 3GPP-like device. (Id. at ¶¶ 0023, 0026).

With respect to the limitations of claim 26 Wang discloses
transmitting/receiving the monitoring periodicity and offset information and information regarding candidates of the PDCCH signal.

In this regard, the Examiner finds that Wang discloses encoded RNTI parameters being utilized to indicate DL/UL assignment information for aggregate transmission. (id. at ¶ 0034). The Examiner finds that Wang discloses parameters within the RRC message being utilized to configure the PDCCH trigger signal. (Id. at ¶¶ 0034, 0038-0039, 0053-0057).

With respect to the limitations of claim 23, Wang discloses
[a] method of performing wireless communication by a base station (BS), the method comprising:  

In this regard, the Examiner finds that Wang discloses an apparatus and method for performing data communications between an eNB (i.e. base station) and user equipment (UE). (Wang at Abstract; ¶¶ 0002, 0007-0011, 0023-0045, 0053-0057; see Figures 1-5A, 9).
transmitting scheduling information including resource allocation information for performing uplink communications on a physical uplink shared channel (PUSCH);

In this regard, the Examiner finds that Wang discloses an eNB (i.e. base station) providing an RRC message 400 which is received by a UE at step S201. (Wang at ¶¶ 0030-0032, 0034-0043; see Figures 2, 4). The Examiner finds that the RRC message is scheduling information that includes resource allocation (RA) information for the data communication, modulation and coding scheme (MCS) information, and transport block (TB) size information. (Id.).
wherein the scheduling information including resource allocation information is pre-allocated to the UE through higher layer signaling prior to the uplink data communication being triggered

In this regard, the Examiner finds that Wang discloses an eNB (i.e. base station) providing an RRC message 400 which is received by a UE at step S201. (Wang at ¶¶ 0030-0032, 0034-0043; see Figures 2, 4). The Examiner finds that Wang discloses the RRC message 400 received by the UE at step S201 being a “configuring or reconfiguring message” that is provided before any aggregated data is sent. (Id. at ¶¶ 0032, 0034-0044; see Figures 2, 4).
transmitting through physical layer signaling, in a state where the scheduling information including the resource allocation information has been pre-allocated to the UE through higher layer signaling, a trigger signal related to the uplink data communication, based on monitoring periodicity and offset information configured for the trigger signal: and

In this regard, the Examiner finds that Wang discloses the UE receiving the first transmission from the eNB (i.e. base station) at step S203, after receiving the RRC message 400 at step S201, as a trigger signal in the form of a PDCCH. (Id. at ¶¶ 0030-0032; 0053-0057; see Figures 2, 7, 8). The Examiner finds that Wang discloses parameters within the RRC message being to configure the PDCCH trigger signal. (Id. at ¶¶ 0034, 0038-0039, 0053-0057).
receiving an uplink signal through the PUSCH based on the pre-allocated scheduling information, in a state where the uplink data communication is triggered based on the trigger signal,

In this regard, the Examiner finds that Wang discloses the eNB 303 sending aggregated data to the UE 301, at step S203, based upon the RRC message 400 received at step S201. (Id. at ¶¶ 0024, 0030-0031, 0053-0057).The Examiner finds that Wang discloses the aggregated data including “data and/or control signaling of UL/DL resource allocation assignment to the UE.” (Id. at  ¶ 0031).
wherein a physical downlink control channel (PDCCH) signal having a specific format of downlink control information (DCI) is used as the trigger signal that causes the pre-allocated scheduling information-based uplink signal transmission.

In this regard, the Examiner finds that Wang discloses the UE receiving the first transmission (i.e., step S203), after receiving the RRC message 400 at step S201, as a trigger signal in the form of a PDCCH. (Id. at ¶¶ 0030-0032; 0053-0057; see Figures 2, 7, 8). The Examiner finds that Wang discloses the PDCCH trigger signal having the specific format of DCI. (Id. at ¶¶ 0030, 0034, 0045, 0053-0057; see Figures 4, 5A).

With respect to the limitations of claims 24, 25 and 27, Wang discloses
wherein the BS provides the UE with a scrambling identifier for detecting the trigger signal (claim 24); and
wherein the scrambling identifier is a specific radio network temporary identifier (RNTI) (claim 25);  
wherein a reception timing for the uplink signal transmission is determined based on the trigger signal (claim 27).

In this regard, the Examiner finds that Wang discloses encoded RNTI parameters being utilized to indicate DL/UL assignment information for aggregate transmission. (id. at ¶ 0034). The Examiner finds that Wang discloses parameters within the RRC message being utilized to configure the PDCCH trigger signal. (Id. at ¶¶ 0034, 0038-0039, 0053-0057).

With respect to the limitations of claim 28, Wang discloses
wherein the pre-allocated scheduling information is activated based on the trigger signal.

In this regard, the Examiner finds that Wang discloses the RRC message 400 received by the UE at step S201 being a “configuring or reconfiguring message” which is provided before any aggregated data is sent. (Id. at ¶¶ 0032, 0034-0044; see Figures 2, 4). The Examiner finds that Wang discloses the UE receiving the first transmission (i.e., step S203), after receiving the RRC message 400 at step S201, as a trigger signal in the form of a PDCCH. (Id. at ¶¶ 0030-0032; 0053-0057; see Figures 2, 7, 8). Thus, the Examiner finds that data information provided by the RRC message 400, received by the UE at step S201, is activated upon the PDCCH trigger signal.

With respect to the limitations of claim 29, Wang discloses
wherein the higher layer signaling is radio resource control (RRC) signaling.

In this regard, the Examiner finds that Wang discloses the RRC message 400 being received by the UE at step S201. (Wang at ¶¶ 0030-0032, 0034-0043; see Figures 2, 4).

With respect to the limitations of claim 30, as set forth supra,  the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § XI.B.(2) supra). In addition, the Examiner finds that Functional Phrase 2 as recited in claim 30 is indefinite. (See § X.A supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor …’ as simply a processor, or its equivalent, respectively.
From this perspective, the BS can be interpreted as 1) a transceiver and a generic stand-alone processor; or 2) a transceiver and a special processor having a specific algorithm or instructions to perform the recited functions.

With respect to the first (i.e., “1”) claim interpretation, Wang discloses
 [a] base station comprising:  

In this regard, the Examiner finds that Wang discloses an apparatus and method for performing data communications between an eNB (i.e. base station) and user equipment (UE). (Wang at Abstract; ¶¶ 0002, 0007-0011, 0023-0045, 0053-0057; see Figures 1-5A, 9).
transceiver; and

In this regard, the Examiner finds that Wang discloses the eNB 101 having transceiver circuit 121. (Id. at ¶ 0028; see Figure 1).
a processor, 

In this regard, the Examiner finds that Wang discloses the eNB 101 having processing circuitry 117. (Id. at ¶ 0028; see Figure 1).

With respect to the second (i.e., “2”) claim interpretation, Wang discloses
[a] base station comprising:  

In this regard, the Examiner finds that Wang discloses an apparatus and method for performing data communications between an eNB (i.e. base station) and user equipment (UE). (Wang at Abstract; ¶¶ 0002, 0007-0011, 0023-0045, 0053-0057; see Figures 1-5A, 9).
transceiver; and

In this regard, the Examiner finds that Wang discloses the eNB 101 having transceiver circuit 121. (Id. at ¶ 0028; see Figure 1).
a processor, configured 
to control the transceiver to transmit scheduling information including resource allocation information for performing uplink data communication on a physical uplink shared channel (PUSCH),
to transmit through physical layer signaling, in a state where the scheduling information including the resource allocation information has been pre-allocated to the UE through higher layer signaling, a trigger signal related to the uplink data communication, based on monitoring periodicity and offset information configured for the trigger signal, and
to receive an uplink signal through the PUSCH based on the pre-allocated scheduling information, in a state where the uplink data communication is triggered based on the trigger signal 

In this regard, the Examiner finds that Wang discloses the eNB 101 having processing circuitry 117. (Id. at ¶ 0028; see Figure 1). The Examiner finds that Wang discloses the processing circuitry 117 being configured to perform the procedures of the method for data transmission of the various embodiments. (Id.)
In this light, the Examiner finds that Wang discloses an eNB (i.e. base station) providing an RRC message 400 which is received by a UE at step S201. (Wang at ¶¶ 0030-0032, 0034-0043; see Figures 2, 4). The Examiner finds that the RRC message is scheduling information that includes resource allocation (RA) information for the data communication, modulation and coding scheme (MCS) information, and transport block (TB) size information. (Id.) In addition, the Examiner finds that Wang discloses the UE receiving the first transmission from the eNB (i.e. base station) at step S203, after receiving the RRC message 400 at step S201, as a trigger signal in the form of a PDCCH. (Id. at ¶¶ 0030-0032; 0053-0057; see Figures 2, 7, 8). The Examiner finds that Wang discloses parameters within the RRC message being utilized to configure the PDCCH trigger signal. (Id. at ¶¶ 0034, 0038-0039, 0053-0057). Moreover, the Examiner finds that Wang discloses the eNB 303 sending aggregated data to the UE 301, at step S203, based upon the RRC message 400 received at step S201. (Id. at ¶¶ 0024, 0030-0031, 0053-0057).The Examiner finds that Wang discloses the aggregated data including “data and/or control signaling of UL/DL resource allocation assignment to the UE.” (Id. at  ¶ 0031).
The Examiner finds that the processing circuitry 117 is equivalent to the hardware or hardware and software combination receiving scheduling information and performing an uplink transmission based on the scheduling information of c.20, ll.17-54 and Figure 15 of the ‘446 Patent. Specifically, the Examiner finds that the processing circuitry 117 functions as the processor 1512. Thus, the processing circuitry 117 performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the processor of c.20, ll.17-54 and Figure 15 of the ‘446 Patent. (See MPEP § 2183).
In addition, in light of the findings of fact above, the Examiner finds that one of ordinary skill in the art would recognize the interchangeability of the processing circuitry 117  as disclosed in Wang for the processor 1512 of c.20, ll.17-54 and Figure 15 of the ‘446 Patent. Moreover, in examination of Figure 1 of Wang and Figure 15 of the ‘446 Patent, the Examiner finds there are insubstantial differences between the processing circuitry 117 and the corresponding processor 1512 of Figure 15 of the ‘446 Patent. (Id.) Thus, the Examiner concludes that the processing circuitry 117 is equivalent to the processor 1512 of c.20, ll.17-54 and Figure 15 of the ‘446 Patent.
wherein the scheduling information including resource allocation information is pre-allocated to a user equipment (UE) through higher layer signaling prior to the uplink data communication being triggered

In this regard, the Examiner finds that Wang discloses an eNB (i.e. base station) providing an RRC message 400 which is received by a UE at step S201. (Wang at ¶¶ 0030-0032, 0034-0043; see Figures 2, 4). The Examiner finds that Wang discloses the RRC message 400 received by the UE at step S201 being a “configuring or reconfiguring message” that is provided before any aggregated data is sent. (Id. at ¶¶ 0032, 0034-0044; see Figures 2, 4).
wherein a physical downlink control channel (PDCCH) signal having a specific format of downlink control information (DCI) is used as the trigger signal that causes the pre-allocated scheduling information-based uplink signal transmission.

In this regard, the Examiner finds that Wang discloses the UE receiving the first transmission (i.e., step S203), after receiving the RRC message 400 at step S201, as a trigger signal in the form of a PDCCH. (Id. at ¶¶ 0030-0032; 0053-0057; see Figures 2, 7, 8). The Examiner finds that Wang discloses the PDCCH trigger signal having the specific format of DCI. (Id. at ¶¶ 0030, 0034, 0045, 0053-0057; see Figures 4, 5A).
 
Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Wang (U.S. Publication No. 2013/0039297) in view of Heo et al. (U.S. Publication No. 2013/02358152)(“Heo”).
With respect to the limitations of claim 20, and
[a] non-transitory medium readable by a processor and recorded thereon instructions cause the processor to perform the method according to claim 13.  

In this regard, the Examiner finds that Wang discloses an apparatus and method for performing data communications by user equipment (UE). (See §§ XII.A.(1)-(5) supra). Specifically, the Examiner finds that Wang discloses the UE (103, 105, 107,…10x) having processing circuitry 115. (Id. at ¶ 0028; see Figure 1). The Examiner finds that the processing circuitry 115 includes a memory unit to store data and record configurations. (id.) The Examiner finds that Wang discloses the processing circuitry 115 being configured to perform the procedures of the method for data transmission of the various embodiments. (Id.)
While Wang discloses all the limitations as set forth above, Wang is silent to specifically calling for a non-transitory medium readable by a processor having instructions thereon to perform the method of performing wireless communications by a UE.
However, providing a non-transitory medium readable by a processor having instructions thereon to perform the method of performing wireless communications by a UE is known in the art. The Examiner finds that Heo, for example, teaches an apparatus and method for performing data communications by a UE. (Heo at ¶¶ 0003, 0004, 0026, 0102, 0106, 0107, 0109-0114; see Figure 17). In addition, the Examiner finds that Heo teaches the operational software for performing wireless communications by a UE being stored a non-transitory medium. (Id. at ¶¶ 0113, 0115).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the operational instructions for execution of the method of performing wireless communications by a UE being on a non-transitory medium readable by a processor as described by Heo.
A person of ordinary skill in the art would be motivated to incorporate the operational instructions for execution of the method of performing wireless communications by a UE being on a non-transitory medium readable by a processor, since it provides a mechanism to deliver greater flexibility and portability of an operating system to control data communications. In other words, such a modification would have provided an apparatus and method for data communications that may be implemented at any location, thereby increasing operational efficiency of the system. 

Response to Arguments
Oath/Declaration Objection(s)
With respect to the Reissue Oath/Declaration Objection, the Sept 2022 Applicant Response did not provide a new reissue oath/declaration to overcome the defective oath/declaration issue. (See Sept 2022 Applicant Response at 12). Thus, the objection and rejection based upon a defective reissue declaration under 35 U.S.C. 251 is still present and maintained in the instant ‘049 Reissue Application. (See §§ VII, XI.A, supra).

Specification Objection(s) 
With respect to the Specification Objections, the Sept 2022 Applicant Response, including the Sept 2022 Spec Amendment and “Remarks,” has been fully considered and is persuasive. (See Sept 2022 Applicant Response at 12).

35 U.S.C. § 112 Rejections
35 U.S.C. § 112, First Paragraph, Rejections
With respect to the 35 U.S.C. § 112, first paragraph, rejections, the Sept 2022 Applicant Response, including the Sept 2022 Claim Amendment and “Remarks,” has been fully considered and is persuasive. (See Sept 2022 Applicant Response at 12).
35 U.S.C. § 112, Second Paragraph, Rejections
With respect to the 35 U.S.C. § 112, second paragraph, rejections, the Sept 2022 Applicant Response, including the Sept 2022 Claim Amendment and “Remarks,” does not make the rejections moot. (See Sept 2022 Applicant Response at 12). The Examiner finds that the instant ‘049 Reissue Application still has outstanding 35 U.S.C. 112 (pre-AIA ), second paragraph, issues/rejections present. (See § X.A, supra).

35 U.S.C. § 251 Recapture Rejection
Applicant contends that the canceling of claims 11 and 12 in the Sept 2022 Claim Amendment overcomes the improper recapture rejection. (See Sept 2022 Applicant Response at 12).
The Examiner respectfully agrees. Thus, the recapture rejection under 35 U.S.C. § 251 is withdrawn.

35 U.S.C. § 103 Rejections
Applicant contends that Wang does not disclose the claimed features of “receiving scheduling information including resource allocation for uplink communications, wherein the scheduling information is pre-allocated to the UE through higher layer signaling prior to the uplink data communication being triggered.” (See Sept 2022 Applicant Response at 14-17). Specifically, Applicant acknowledges that the RC message 400 can be transmitted at step 201 (i.e., higher layer signaling) to configure/reconfigure a UE with an aggregate transmission. (Id. at 14). However, since Wang discloses the UL/DL resource allocation information being transferred during the “send the aggregate data” step 203 (i.e., physical layer signaling), Applicant contends the resource allocation information is not sent via high layering signaling, but instead only during the physical layer signaling. (Id. at 15-16). In addition, Applicant contends that Wang fails to teach or suggest the reception of the trigger signal (PDCCH) being based on monitoring and offset information. (Id. at 18).

The Examiner respectfully disagrees. In response to Applicant’s argument that the references fail to show certain features of Owner’s invention, it is noted that the features upon which Owner relies (i.e., the UL/DL resource allocation information being specifically part of the scheduling information/resource allocation information) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, the Examiner finds that it is improper to import limitations from the specification into the claims. Specifically, “‘[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.’ Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).” (See MPEP 2111.01(II); emphasis added).
In this light, and in examination of claims 13, 21, 23 and 30, the Examiner finds that the claim limitation requires the scheduling information to include resource allocation information with no claim requirements further limiting what elements are within the resource allocation structure. From this perspective, the Examiner finds that Wang discloses an RRC message 400 being received by the UE at step S201. (Wang at ¶¶ 0030-0032, 0034-0043; see Figures 2, 4). The Examiner finds that the RRC message is scheduling information that includes resource allocation (RA) information for the data communication, modulation and coding scheme (MCS) information, and transport block (TB) size information. (Id.) Thus, as evidence above, the Examiner concludes and maintains that Wang does sufficiently disclose the claimed feature of “receiving scheduling information including resource allocation for uplink communications, wherein the scheduling information is pre-allocated to the UE through higher layer signaling prior to the uplink data communication being triggered.”

To the degree a reviewing body finds that it is required for the resource allocation information of Wang to include UL/DL resource allocation information in order for Wang to inherently satisfy the resource allocation information requirement, the Examiner finds that Wang still satisfies the resource allocation information requirement.
While the Examiner recognizes that Wang discloses sending aggregate data to a UE that includes data and/or control signaling of UL/DL resource allocation assignment during the physical layer signaling step S203 (Wang at ¶ 0031), the Examiner finds that Wang also discloses sending aggregate data to a UE that includes data and/or control signaling of UL/DL resource allocation assignment during the higher layer signaling step S201. To support the Examiner’s position, the Examiner finds that Wang states,
In the step S201, the wireless network (e.g. through the eNB (303)) may send a RRC message such as a RRCconnectionReconfiguration message to aggregate multiple UEs together so as to achieve configuring or re-configuring UEs for subsequent aggregate transmission. In some embodiments, not all of UEs support the function of the aggregate transmission. Hence, UEs may provide its UE capability information to inform the network whether or not it can support the aggregate transmission, and the network may send the RRC message to configure UEs with the capability of the aggregate transmission into a UA group for the subsequent aggregate transmission. Here, the aggregated transmission is configured to deliver data and/or control signaling of UL/DL resource allocation assignment to at least one UE in the UE group or to the UE group(s).

(Id. at ¶ 0032). The Examiner finds that an RRC message is inherently “higher layer signaling” that occurs in step S201, and that the RRC message, provided during the “higher layer signaling” step S201, explicitly discloses including resource allocation information related to UL/DL resource allocation (i.e., “data and/or control signaling of UL/DL resource allocation assignment” (id.)) 
Thus, as evidenced above, the Examiner concludes and maintains that Wang does sufficiently disclose the claimed features of “receiving scheduling information including resource allocation for uplink communications, wherein the scheduling information is pre-allocated to the UE through higher layer signaling prior to the uplink data communication being triggered.”

With respect to the claim requirement of the reception of the trigger signal (PDCCH) being based on monitoring and offset information, the Examiner finds that Wang sufficiently satisfies this claim requirement. To support the Examiner’s position, the Examiner finds that the ‘446 Patent discloses a cycle or offset parameter being included in the resource allocation information for monitoring the physical channel and monitoring the parameter during transmission to determine whether data scheduling is triggered (i.e.. information is present in the transmission). (‘446 Patent c.2, ll.27-35; c.3, ll.46-54). The Examiner finds that Wang discloses a similar functionality. Specifically, the Examiner finds that Wang discloses the RTC message 400 including an “periodicity” parameter indicating the periodicity of data transmission. (Wang at ¶ 0038). Moreover, the Examiner finds that Wang discloses receiving transmissions at a particular fixed/preconfigured period, defined by the RCC message, so that the transmissions can be located at predictable locations. (Id. at ¶ 0057). The Examiner finds that Wang discloses monitoring the transmission at each particular n-subframe to determine if a transmission was received/decoded and, if not at the location, being at the next location defined by the predictable period defined by the RCC message. (Id.)
Thus, as evidence above, the Examiner concludes and maintains that Wang does sufficiently disclose the claimed features of the “reception of the trigger signal (PDCCH) being based on monitoring and offset information.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Because this application is now final, Applicant are reminded of the USPTO’s after final practice as discussed in MPEP §714.12 and §714.13 and that entry of amendments after final is not a matter of right.  “The refusal of an examiner to enter an amendment after final rejection of claims is a matter of discretion.”  In re Berger, 279 F.3d 975, 984, 61 USPQ2d 1523, 1529 (Fed. Cir. 2002) (citations omitted).  Furthermore, suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  Unless stated otherwise by an express indication that a claim is “allowed,” exemplary claim language provided by the Examiner to overcome a particular rejection or to change claim interpretation has not been addressed with respect to other aspects of patentability (e.g. §101 patentable subject matter, §112, first paragraph written description and enablement, §112, second paragraph indefiniteness, and §102 and §103, prior art).  Therefore, any claim amendment submitted under 37 C.F.R. §1.116 that incorporates an Examiner suggestion or example or simply changes claim interpretation will nevertheless require further consideration and/or search and a patentability determination as noted above.

Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.   To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.

Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘446 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘446 Patent.  Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘446 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN J RALIS whose telephone number is (571)272-6227.  The Examiner can normally be reached on Monday-Friday 8:30am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Conferees:

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                /HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
SJR
10/13/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that all of the Rejected Claims stand rejected under 35 U.S.C. 112, first paragraph, 103(a) and 251; and claims 12, 21, 22, 26 and 30 stand rejected under 112, second paragraph.
        2 The Examiner finds that the Sept 2022 Claim Amendment indicates claim 30 is “(New-Amended”). However, the Sept 2022 Claim Amendment provides no amendment to claim 30. Nevertheless, it is noted that the “Remarks” include a claim “Appendix” showing actual amendments to claim 30 that are comparable to the amendments to claims 13. 21 and 23 provided in the Sept 2022 Claim Amendment. Thus, for examination purposes, claim 30 is examined as presented in the claim “Appendix”  of the “Remarks.” 
        
        3 Id.
        4 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘processor,’ the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        5 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘processor,’ the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.